Citation Nr: 0424083	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  99-17 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right ear hearing loss prior to February 8, 2001.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss subsequent to February 8, 2001.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Jr., Esquire


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran had active service from May 1969 to February 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied an increased 
(compensable) rating for right ear hearing loss.  The Board 
remanded this claim in November 2000 for RO review of revised 
hearing loss regulations and further development.  In a 
decision dated in October 2001, the RO granted service 
connection for left ear hearing loss, and assigned a non-
compensable rating for bilateral hearing loss effective on 
February 8, 2001.  

In a decision dated April 2002, the Board rephrased the 
issues to reflect that the severity of left ear hearing loss 
had to be considered when determining the proper evaluation 
for right ear hearing loss since February 8, 2001.  At that 
time, the Board denied claims for an increased (compensable) 
rating for right ear hearing loss prior to February 8, 2001, 
and entitlement to an increased (compensable) rating for 
bilateral hearing loss subsequent to February 8, 2001.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (CAVC).  By order dated March 
2003, the CAVC vacated the Board's April 2002 decision and 
remanded the claim to the Board for consideration of 
additional issues.


REMAND

As addressed in the Introduction, the CAVC has vacated the 
Board's April 2002 pursuant to the terms of a Joint Motion 
for Remand filed in February 2003.  In discussing the reasons 
for the vacatur, the joint motion quotes extensively from 
what is purportedly the Board decision that is the subject of 
the appeal to the Court; however, the quoted language appears 
nowhere in the decision that is the subject of the appeal.  
The joint motion goes on to state that neither the February 
1998 rating decision nor the September 1998 statement of the 
case nor any supplemental statement of the case referenced by 
the Board fulfils the requirements for proper notification of 
the appellant by VA.  No statement of the case was issued at 
any time in 1998.  Be that as it may, the Board's decision 
was in fact vacated and it appears that the reason for the 
vacatur was noncompliance with VCAA.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED via 
the Appeals Management Center in Washington DC for the 
following actions:

1.  The RO should provide the veteran with 
notice which complies with the provisions of 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159(b) (2003).  This notice shall 
specifically inform the veteran that a VA 
audiologist has been unable to interpret 
audiographical data from a February 2000 
audiology examination by Piedmont HealthCare, 
and that he has the right to have his own 
private audiologist interpret those results.  
The veteran should also be advised that VA 
evaluates speech discrimination ability 
exclusively by use of the Maryland CNC 
controlled speech discrimination test.

2.  Thereafter, the originating agency should 
conduct a de novo review of the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




